Citation Nr: 1508114	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  10-24 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left knee injury, and, if so, whether service connection is warranted.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Wieneck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of the Veteran's representative's February 2015 Written Brief Presentation, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The issue of entitlement to service connection for a left knee injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in February 2008, the AOJ determined that new and material evidence had not been received in order to reopen the Veteran's claim of entitlement to service connection for a left knee injury.

2.  Evidence received since the final February 2008 rating decision is neither cumulative nor redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left knee injury.




CONCLUSIONS OF LAW

1.  The February 2008 rating decision that determined that new and material evidence had not been received in order to reopen the Veteran's claim of entitlement to service connection for a left knee injury is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2014)].
 
2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee injury.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a left knee injury is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the reopened claims is deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

By way of background, in a rating decision dated in January 1984 and issued in February 1984, the AOJ initially denied the Veteran's claim for service connection for a left knee disability.  In reaching such decision, the Veteran's service treatment records and post-service VA treatment records were considered.  The AOJ noted that a private physician's statement at the time of the Veteran's enlistment in service showed that he had been treated for a sprained left knee in July 1968.  On examination, the Veteran complained of "popping" and a "moving sensation" in the knee.  Upon physical examination, X-rays were normal and the ligament was intact with very slight laxity of the anterior cruciate.  The Veteran was found fit for induction.  The service treatment records dated in 1970 showed complaints of left knee pain, to include as a result of when he jumped off a tank.  Examination of the lower extremities at discharge revealed no abnormalities.  Post-service VA treatment records dated in 1980 reflect complaints of occasional swelling, pain, and instability, related to the left knee injury 15 years previously.  Degenerative changes were noted.  An October 1983 record reflects that the Veteran was treated for degenerative arthritis.  The AOJ concluded that that the record clearly documented an injury to the Veteran's left knee prior to his induction into service.  Although there was one episode of trauma to the knee in service, such resolved without residuals.  In this regard, none were shown on the Veteran's separation examination and there were no complaints referable to the left knee until October 1980, more than 10 years following the in-service trauma.  The AOJ ultimately concluded that the Veteran's current left knee complaints were not shown by the evidence of record to be related to the episode of knee pain in service.  Therefore, service connection for a left knee disability was denied.  

Thereafter, the Veteran filed an application to reopen his claim in July 2007 and, in a February 2008 rating decision, the AOJ determined that new and material evidence had not been received in order to reopen the Veteran's claim of entitlement to service connection for a left knee injury as the additional evidence presented did not relate his current left knee disorder to a documented knee injury in service.  In this regard, the evidence considered by the AOJ at the time of the February 2008 rating decision included the Veteran's service treatment records, the Veteran's statements, and VA treatment records, dated from September 1997 to January 2008.

After being notified of the rating decision on February 7, 2008, the Veteran filed an untimely notice of disagreement (NOD), which was received on February 20, 2009, more than one year after the issuance of the February 2008 rating decision.  As such, the AOJ notified him a subsequent February 2009 communication that his NOD was untimely and would be considered an informal claim to reopen his previously denied claim.  Therefore, the February 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2014)].  

In this regard, the Board notes that 38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i).  In the instant case, no new relevant service department records have been associated with the Veteran's claims file at any time since the February 2008 rating decision.  The Board notes that, since the February 2008 rating decision, the Veteran submitted duplicate copies of his service treatment records and a DA Form 137; however, such records do not trigger application of 38 C.F.R. § 3.156(c) because they were either already of record or do not relate to the claimed in-service injury.  Therefore, the provisions of 38 C.F.R. 3.156(c) are inapplicable.

The Board has also considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a left knee disorder was received after the issuance of the February 2008 rating decision and prior to the expiration of the appeal period stemming from such rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

As previously discussed, the Veteran's claim to reopen his claim for service connection for a left knee disorder was previously denied on the basis that the evidence failed to show that his current left knee disorder was incurred in or caused by service.  Evidence received since the February 2008 rating decision includes: a DA Form 137, Installation Clearance Record; VA treatment records, dated from January 2008 through May 2010; an April 2009 VA examination of the Veteran's left knee; and statements made by the Veteran and his representative.  The Board finds that the evidence received since the February 2008 rating decision is neither cumulative nor redundant of the evidence of record at the time of the prior decision, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating such claim.

In this regard, the April 2009 examination revealed additional details regarding the nature and onset of the Veteran's left knee disorder.  Specifically, the Veteran reported that, although he sprained his left knee prior to service, he had no trouble with his left knee during basic training and advanced individual training.  Rather, his left knee pain began when he jumped off a truck and hurt his left knee in Germany and has had knee pain ever since.  The VA examiner opined that he could not resolve the issue of whether the Veteran's current left knee disorder was caused or aggravated by his military service without resorting to mere speculation.  The examiner based his rationale on the Veteran's history of injury prior to service, his history of injury and treatment during service, and his history of treatment for a left knee disorder since service.

The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). 

Presuming the credibility of the Veteran's statements pursuant to Justus and in light of the newly received records that address a nexus between the Veteran's left knee disorder and service, the Board finds that the evidence received since the February 2008 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection for a left knee injury.  See 38 C.F.R. § 3.156(a).  In this regard, the Veteran's claim was denied as there was no nexus between his current left knee disorder and his military service.  In this regard, the AOJ determined that a VA examination to address the etiology of such disorder was necessary to decide the claim.  See Shade, supra.  Moreover, while the April 2009 VA examiner offered neither positive nor a negative opinion, his opinion addressed the etiology of the Veteran's left knee disorder and, as such, offered a more complete view of the Veteran's claim.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for a left knee injury is reopened.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left knee injury is reopened; the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran claims that he sustained an injury to his left knee prior to entering service, but was found fit for duty during his military entrance examination, and subsequently reinjured his left knee when he jumped off a tank in Germany.  He further alleges that he has experienced knee pain since such in-service injury.  Therefore, the Veteran contends that service connection for a left knee disorder is warranted.

The Veteran's service treatment records show that a private physician submitted a statement in September 1969 in which he indicated that the Veteran was treated for a sprained left knee in July 1968, at which time there was fluid formation that required aspiration and steroid injection.  The Veteran's October 1969 pre-induction examination revealed that his lower extremities were normal upon clinical evaluation.  However, based on the aforementioned September 1969 statement from his physician, the Veteran underwent an orthopedic examination of his left knee.  At such time, the Veteran denied any spontaneous collapses and locking.  He complained of "popping" and a "moving sensation" in the knee.  Upon physical examination, X-rays were normal and, there was no effusion, quad sizes were equal, range of motion was from -5 degrees to 150 degrees, there was no point tenderness, McMurray's was absent, and the ligament was intact with very slight laxity of the anterior cruciate.  The impression was normal left knee and it was determined that the Veteran was fit for induction.

A July 1970 entry in the Veteran's service treatment records document an injury to his left knee when he reportedly jumped out of a tank the day before.  The examiner noted some swelling, referred the Veteran for x-rays, and treated the knee with an ACE wrap.  An August 1970 entry notes an injury to the left knee that happened a month previously, but no findings were noted.  The Veteran's September 1971 separation examination revealed that his lower extremities were normal upon clinical evaluation.

A Veteran is considered to have been in sound disorder when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only such disorders as are recorded in examination reports are considered as noted.  38 C.F.R. § 3.304(b).  History of pre-service existence of disorders recorded at the time of examination does not constitute a notation of such disorders but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1).

VA's General Counsel has held that to rebut the presumption of sound disorder under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 03-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In light of the fact that no specific left knee defect, infirmity, or disorder was noted on the Veteran's October 1969 entrance examination, he is presumed sound upon his service entrance.     

Additionally, the Board notes that the April 2009 examiner's opinion that he could not resolve the issue of whether the Veteran's knee disorder was caused by or aggravated by his military service without resorting to mere speculation is essentially a non-opinion, which are generally regarded as inadequate.  The Court has held that the Board could not merely accept a medical professional's statement that a conclusion could not be reached without resorting to speculation as negative evidence.  See Jones v. Shinseki, 23 Vet. App. 382 (2012).  Instead, a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability. Id.  In this respect, while the examiner provided reasoning to support the conclusion that an opinion could not be given without resorting to mere speculation, he failed to take into account the Veteran's statements that his left knee did not bother him at his entry into service, that pain in his left knee started following an injury in service, and that he has had pain in his left knee since service.  Therefore, the Board finds that a remand is necessary in order afford the Veteran a new VA examination to determine if his left knee disorder clearly and unmistakably pre-existed service and, if so, whether such was clearly and unmistakably not aggravated by service and, if not, whether such is directly related to his military service.

In addition, a review of the record reveals that outstanding treatment records may exist.  Specifically, the Veteran stated that he started receiving treatment for his left knee from the VA medical center in Louisville, Kentucky, during the 1970s and has received treatment periodically since such time.  The record contains VA treatment reports from January 1972 to October 1983 and from August 1997 to May 2010.  Therefore, while on remand, the Veteran should be asked to identify any VA or non-VA healthcare provider whom he has seen for treatment of left knee disorder and, thereafter, all identified records - to include the any outstanding, relevant VA treatment records from the Louisville VAMC dated from October 1983 to August 1997 and from May 2010 to the present - should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any non-VA healthcare provider who has treated his left knee disorder.  After obtaining any necessary authorization forms, obtain all identified, outstanding records.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.
 
2. Obtain outstanding, relevant VA treatment records concerning treatment of the Veteran's left knee from the Louisville VAMC dating from October 1983 to August 1997 and from May 2010 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3. After all outstanding records have been obtained, the Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of his left knee disorder, preferably by an examiner other than the examiner that conducted the April 2009 VA examination.  The record, to include a copy of this remand, must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

(A)  The examiner should identify all current diagnoses referable to the left knee.

(B)  For each currently diagnosed left knee disorder, the VA examiner should opine whether there is clear and unmistakable evidence that such pre-existed his military service.  

(i) If there is clear and unmistakable evidence that the such disorder pre-existed service, the examiner should opine as to whether there is clear and unmistakable evidence that such did not undergo an increase in the underlying pathology during service. 

If there was an increase in the severity of such disorder, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease. 

(ii) If there is no clear and unmistakable evidence that such disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service, including the Veteran's assertion that he injured his left knee when he jumped off the back of a tank in service.

(C) If arthritis of the left knee is diagnosed, it is at least as likely as not (i.e., 50 percent or greater probability) that such manifested within one year of the Veteran's service discharge in December 1971, i.e., by December 1972?  If so, please describe the manifestations.

The examiner should also consider the Veteran's lay statements regarding in-service injury to the left knee and continuity of symptomatology since service.  Any opinions expressed must be accompanied by a complete rationale.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


